  Case 19-04074       Doc 128-1 Filed 03/26/21 Entered 03/26/21 17:00:20                 Desc
                            Proposed Order Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  IN RE:                                                §    CASE NO. 18-42230
  GEORGE DALE WIGINGTON                                 §
  2451 ELM GROVE ROAD                                   §    CHAPTER 13
  WYLIE, TX 75098                                       §
  SSN: XXX-XX-4787                                      §
       DEBTOR(S)                                        §    A.P. CASE NO. 19-04074
                                                        §
  GEORGE DALE WIGINGTON
                                                        §
        PLAINTIFF                                       §
                                                        §
  VS.                                                   §
  NATIONSTAR MORTGAGE LLC                               §
  DBA MR. COOPER AND                                    §
  SELECT PORTFOLIO SERVICING, INC.,                     §
      DEFENDANTS                                        §


   ORDER GRANTING DEFENDANT SELECT PORTFOLIO SERVICING, INC.’S
    MOTION TO DISMISS AND DISMISSAL OF ADVERSARY PROCEEDING

        On 3/26/2021, a Motion to Dismiss Fourth Amended Objection to Proof of Claim 4-1 and

Complaint and Underlying Adversary Proceeding (“Motion”) was filed by Defendant Select

Portfolio Servicing, Inc. (referred to as "SPS") in the above-referenced adversary proceeding. The

Court finds that the Motion was properly served pursuant to the Federal and Local Rules of

Bankruptcy Procedure and that it contained the appropriate twenty-one (21)-day negative notice

language, pursuant to LBR 9007(a), which directed any party opposed to the granting of the relief

sought by the Motion to file a written response within twenty-one days or the Motion would be

deemed by the Court to be unopposed. The Court finds that no objection or other written response

to the Motion has been timely filed by any party. Due to the failure of any party to file a timely

written response, the allegations contained in the Motion stand unopposed and, therefore, the Court
      Case 19-04074    Doc 128-1 Filed 03/26/21 Entered 03/26/21 17:00:20               Desc
                             Proposed Order Page 2 of 3




finds that good cause exists for the entry of the following order.

         The Motion is hereby GRANTED as set forth herein.

         IT IS THEREFORE ORDERED pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, as made applicable to this adversary proceeding by Rule 7012 of the Federal Rules of

Bankruptcy Procedure, that all claims made against SPS in Plaintiff’s Fourth Amended Objection to

Proof of Claim 4-1 and Complaint filed by debtor and plaintiff George Dale Wigington (“Plaintiff”)

on 2/23/2021 at Docket No. 119 (“Fourth Amended Complaint”) are hereby dismissed with prejudice

and Proof of Claim Number 4-1 filed by Nationstar Mortgage LLC d/b/a Mr. Cooper on 11/7/2018

in Plaintiff’s underlying chapter 13 case, Case Number 18-42230 and assigned to SPS be allowed in

full as filed.

         IT IS THEREFORE FURTHER ORDERED that this adversary proceeding is dismissed with

prejudice as the Court finds that the Fourth Amended Complaint is inconsistent with the Court’s

Memorandum Opinion at Docket No. 65 and Amended Judgment at Docket No. 75 as set forth

therein.

         Signed:

                               ________________________________________
                               UNITED STATES BANKRUPTCY JUDGE


///

///

///

///

///
  Case 19-04074      Doc 128-1 Filed 03/26/21 Entered 03/26/21 17:00:20   Desc
                           Proposed Order Page 3 of 3




This order was prepared and submitted by:

MCCARTHY & HOLTHUS, LLP

_/s/ Yoshie Valadez__________________
Cole Patton SBN 24037247
Yoshie Valadez SBN 24091142
Robert Brandon Hakari SBN 24107552
MHTbankruptcy@mccarthyholthus.com
1255 West 15th Street Suite 1060
Plano, TX 75075
Phone: (214) 291-3800
Fax: (214) 291-3801
Atty File No.: TX-19-21541
ATTORNEYS FOR DEFENDANT SPS
